Citation Nr: 0003235	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1960 to November 
1962 and from December 1962 to January 1974.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for PTSD and assigned 
a 50 percent evaluation, effective from November 1989, 
excluding a period of hospitalization in May 1990, for which 
a temporary total (100 percent) evaluation was awarded.  The 
veteran appealed the 50 percent initial evaluation awarded.  
The Board, in a December 1997 decision, denied entitlement to 
an evaluation in excess of 50 percent.  

The veteran appealed the December 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly, the United States Court of Veterans Appeals).  In 
June 1999, the Court vacated the December 1997 Board decision 
which denied an evaluation in excess of 50 percent for PTSD, 
and, by memorandum decision, remanded the claim to the Board.  

The issue of the evaluation of PTSD has remained on appeal 
continuously since the veteran's claim for service connection 
for PTSD was submitted in November 1989, and since service 
connection was first granted, in September 1994, and thus, 
the appeal concerns the initial evaluation assigned for PTSD.  
The issue on appeal is more accurately stated as described on 
the title page of this decision.  


REMAND

In the June 1999 memorandum decision, the Court indicated 
that further development of the veteran's claim was required 
prior to final appellate review by the Board.  In particular, 
the Court noted that the veteran was entitled to a 
contemporaneous examination as to the severity of his 
service-connected PTSD, and was entitled to an examination 
which distinguishes between service-connected and non-
service-connected disorders, so that a disability evaluation 
may be fairly assigned, including determining the effects of 
each disorder on employability.  VA medical Examination in 
compliance with the Court's order must be obtained.

The Court further observed that the examiner who conducted a 
February 1997 VA examination provided an opinion as to the 
level of disability compensation the veteran should be 
awarded.  The Court stated that a medical examination which 
provided an opinion as the appropriate level of disability 
compensation rather than a medical opinion regarding medical 
symptomatology is an inadequate examination.

The Board notes that, subsequent to the RO and Board 
decisions in this case, the Court determined that, when an 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO should consider, on remand, 
whether the criteria are met for an increased evaluation 
during any portion of the initial rating period.  

Since the initial period following the grant of service 
connection has not been terminated, additional VA or private 
records created since records were last associated with the 
file are relevant to the veteran's current evaluation, and 
should be obtained.  The Board further notes that the 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) all sources of VA or non-VA 
psychiatric treatment since February 
1997, as well as any pertinent medical 
evidence prior to that time which is not 
yet associated with the claims file.  The 
RO should then secure copies of all 
identified records not already on file 
and associate them with the claims 
folder.  38 C.F.R. §3.159 (1999).

2.  After all attempts to obtain 
additional clinical or other records have 
been completed, the veteran should be 
afforded a VA psychiatric examination.  
The claims file should be made available 
to the examiner for review.  All 
indicated tests should be conducted.  The 
examiner should describe the current 
symptoms and severity of service-
connected PTSD.  The examiner should also 
describe the current symptoms and 
severity of any other psychiatric 
disorder present, to include a 
personality disorder.  The examiner 
should, to the extent possible, 
distinguish the symptoms of and degree of 
impairment due to PTSD from a personality 
disorder or any other psychiatric 
disorder that may be present, to include 
assigning a GAF scale score for 
impairment due solely to PTSD. 

3.  The RO should then reajudicate the 
veteran's claim for an initial evaluation 
in excess of 50 percent for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, and the veteran and his 
representative should be provided with a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review.  The Board intimates no opinions as to the 
eventual determination to be made.  The veteran is free to 
submit additional evidence in support of his claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


